Name: 83/331/EEC: Council Decision of 28 June 1983 adopting an experimental Community action to stimulate the efficacy of the European Economic Community' s scientific and technical potential
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-07-06

 Avis juridique important|31983D033183/331/EEC: Council Decision of 28 June 1983 adopting an experimental Community action to stimulate the efficacy of the European Economic Community' s scientific and technical potential Official Journal L 181 , 06/07/1983 P. 0020*****COUNCIL DECISION of 28 June 1983 adopting an experimental Community action to stimulate the efficacy of the European Economic Community's scientific and technical potential (83/331/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Article 2 of the Treaty assigns to the Community the task inter alia of promoting throughout the Community a harmonious development of economic activities, a continuous and balanced expansion and an accelerated raising of the standard of living; whereas the activity to be performed to this end by the Community is set out in Article 3 of the Treaty; Whereas, by its resolution of 14 January 1974 on the coordination of national policies and the definition of projects of interest to the Community in the field of science and technology (3), the Council entrusted the Commission with the task of defining projects of interest to the Community and selecting the appropriate ways and means for implementing these projects; Whereas the overall Community strategy comprises the conception and implementation of a general framework programme for common scientific and technical activities; Whereas, amongst the fundamental goals proposed by the Commission for the framework programme and favourably received by the Council of 8 March 1982, that of 'improving the Community's scientific and technical efficacy' calls for special modes of action; Whereas on 30 June 1982 the Council recognized the value of a Community stimulation action to supplement existing national and international activity; Whereas on 4 November 1982 the Council adopted a joint position with a view to a decision adopting a Community action concerning the stimulation of the Community's scientific and technical potential, experimental phase 1983/84; Whereas, accordingly, it is appropriate to adopt a Community experimental stimulation action which will make it possible to define explicitly the approaches for subsequent action, to be included in a general framework programme; Whereas the Scientific and Technical Research Committee (CREST) has given an opinion on this matter, HAS DECIDED AS FOLLOWS: Article 1 A Community experimental action to stimulate the efficacy of the European Economic Community's scientific and technical potential (hereinafter referred to as 'experimental action'), as set out in the Annex, is hereby adopted for a two-year period commencing on 1 July 1983. The experimental action shall consist of activities with the purpose of testing approaches to and methods of stimulation in the Community, basically within the seven fields defined in the Annex. Article 2 The funds estimated as necessary for the execution of the experimental action should be 7 million ECU, including expenditure on a staff of three. Article 3 The Commission shall be responsible for the implementation of the experimental action, by means of research allocations, grants to help laboratory twinning, development contracts, and grants to assist research teams, seminars and courses. It shall be assisted by the Committee for the European Development of Science and Technology (Codest), set up by Decision 82/835/EEC (4), and by referees. Article 4 At the end of the first year of the period referred to in Article 1, the Commission shall undertake a methodological evaluation of the experimental action. It shall forward a report on this evaluation to the Council and to the European Parliament. Article 5 The results of implementation of the experimental action shall be disseminated pursuant to Council Regulation (EEC) No 2380/74 of 17 September 1974 adopting provisions for the dissemination of information relating to research programmes for the European Economic Community (1). Done at Luxembourg, 28 June 1983. For the Council The President H. RIESENHUBER (1) OJ No C 161, 20. 6. 1983, p. 174. (2) OJ No C 90, 5. 4. 1983, p. 5. (3) OJ No C 7, 29. 1. 1974, p. 2. (4) OJ No L 350, 10. 12. 1982, p. 45. (1) OJ No L 255, 20. 9. 1974, p. 1. ANNEX Experimental Community action to stimulate the efficacy of the European Economic Community's scientific and technical potential The experimental action will relate to activities of a multi- or interdisciplinary nature for which joint working at multinational level is necessary or preferable. The plan of action is set out as follows: 1. Three kinds of activity are to be given priority support: - activities for which the joining up (whether mono- or pluridisciplinary) of research teams is beneficial or indispensable. Monodisciplinary union would be an attempt to bring together teams working within the same discipline in different Member States. Such collaboration should, in certain cases, make it possible to attain the critical mass which is needed in order for the creativity of each team to take off. Pluridisciplinary union would seek to link teams working within different disciplines, often located in different Member States. Both types of union aim to exploit the richness of methods and results now dispersed throughout Europe, - activities enabling the promotion of high-quality teams which, because of the novel nature of their work, do not yet benefit from the support which their worth, and the potential value of their work, would seem to justify, - activities leading to a strengthening of the communication and diffusion of information within the scientific and technical system. These activities concern, in the main, the following seven areas, which are to be the subject of discussions with the Codest Committee: - pharmacobiology: application of new developments in cellular and molecular biology, - solid-state physics: structure phenomena and processes of fabricating composite materials, - optics: application of modern techniques of mathematical analyses to various problems in the field of optics, - combustion: approach to ignition phenomena (behaviour of material under combustion conditions), - photometry/photoacoustics: application to the field of non-destructive analysis, - climatology: transitory phenomena, - interface phenomena. 2. In the fields referred to in point 1 different kinds of illustrative stimulation activities are to be tried out: research allocations, laboratory twinning, researcher mobility and subsidies for research teams. On the other hand, a specific project of a pluridisciplinary nature will be started up, to enable joint working by teams in different Member States to bring it to successful conclusion. 3. The choice of stimulation activities and the scientific and technical teams involved will be made as follows: - the Commission will inform the national scientific and technical communities of opportunities for Community action in the selected fields; it will await offers, - the selection of tenders will be made by the Commission which, with the assistance of Codest, will make use of a 'peer review' system to judge the scientific and technical merit of the activities proposed and the quality of the teams putting them forward. The intervention chosen will be of a multinational nature (mobility of researchers from one Member State to another; teams made up of researchers from various Member States; projects carried out jointly by various teams in various Member States) and will involve activities of the type set out in point 1; the activities will be complementary to, and coherent with, Community scientific and technical activities carried out elsewhere. 4. A group of studies, consultations, surveys and seminars, carried out in collaboration with national scientific and technical communities will make it possible to analyze and evaluate the scientific and technical needs and opportunities with a view to specifying the content of the subsequent annual stimulation plans to be incorporated in the framework programme.